DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins):       16 mins
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER
M INUTE ORDER                              Doug Merry                              Raynee Mercado
MAGISTRATE JUDGE                           DATE                                    NEW CASE         CASE NUMBER
KANDIS A. WESTMORE                         June 26, 2020 (by Zoom video)                           3:20-cr-00266 WHA
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
MICHAEL BRENT ROTHENBERG                            N       P       Eugene Illovsky specially appearing    APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT                COUNSEL APPT'D
N. Walsh/K. Waldinger                                                            SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER             DEF ELIGIBLE FOR             PARTIAL PAYMENT
                              Sean Hamel                            APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM (Rev) Hrg  MOTION           JUGM'T & SENTG                          STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND/Bail Review        IA REV PROB or             OTHER
                                                                                  Sup Rel
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                             HRG
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                 NAME AS CHARGED             TRUE NAME:
        OF RIGHTS                OF CHARGES              IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             DETAILED                     W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               READING WAIVED
                                                        RELEASE
      RELEASED              ISSUED                  AMT OF SECURITY         SPECIAL NOTES                 PASSPORT TO BE
      ON O/R                APPEARANCE BOND         $                                                     SURRENDERED BY
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      GOV/PROB         PRETRIAL                 DETAINED        RELEASED        DETENTION HEARING              REMANDED
      MOVE FOR         SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION        REPORT                                                   W AIVED W/O PREJ
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
    ENTERED                     ALL COUNTS
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND/BAIL              STATUS RE:
                                  HEARING                  HEARING                DETENTION                 TRIAL SET
8/27/2020                     I.D. of Counsel
AT:                               SUBMIT FINAN.            STATUS RE              PRELIMINARY               STATUS
                                  AFFIDAVIT                PRELIM REV             HEARING            re Arraignment on
10:30am                                                         OR
                                                           HRG ________                              Information
BEFORE HON.                       DETENTION                ARRAIGNMENT            MOTIONS                   JUDGMENT &
                                  HEARING                                                                   SENTENCING
van Keulen
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /             PRETRIAL                  IA SUP REL/
                                  UNDER 18 § USC           REMOVAL                CONFERENCE                PROB VIOL
Counsel shall e-file stip         3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
Def. consents to appear by video. The Court issues a bond in Case 20-mj-70834 MAG only. Def. has not officially retained Mr
Illovsky as counsel. The government will be filing a notice of related case.
